Bell, J.
We are of opinion that the court below erred in considering the general exception which was taken to the indictment.
The Code of Criminal Procedure provides what exceptions may be taken to indictments, dividing them into two classes, exceptions to the form and exceptions which go to the substance of the indictment.
The Code does not contemplate that a general demurrer *503to an indictment, or a general exception which does not notify the court whether the defect of the indictment is one of form or one of substance, shall be heard by the court.
The Code of Criminal Procedure has laid down a set of rules on this subject which are simple, and which, if observed in practice, would enable the courts in a short time to reduce criminal pleadings, or the pleadings and practice in criminal cases, to an intelligible system.
The indictment before us may be deféetive, but we are of opinion that no defect was pointed out in such manner as to authorize the court to consider it.
The judgment of the court below is reversed, and the cause
Remanded.